Leave to appeal is granted, and the order of the Superior Court, Appellate Division, is summarily modified, insofar as it *69authorized immediate in camera inspection and turnover of the pertinent records, to require conformance with the requirements of Loigman v. Kimmelman, 102 N.J. 98 (1986), so that there will be a preliminary consideration by the trial court based on the description of the materials as to whether a sufficient showing of need has been made to require turnover of otherwise privileged records, and that only after that preliminary balancing need there be an in camera viewing of the records to determine, after the ultimate balancing of the State’s interest in confidentiality with the defendant’s right to a fair trial under the standards of State v. Doliner, 96 N.J. 236 (1984), whether particular records should be turned over to defendant; and it is further
ORDERED that the trial court shall seal all materials identified for turnover pending any interlocutory review; and it is further
ORDERED that the motion for a stay is granted pending the trial court’s determinations pursuant to this Order.
Jurisdiction is not retained.